Title: From John Adams to Matthew Robinson-Morris, 21 February 1786
From: Adams, John
To: Robinson-Morris, Matthew


     
      Sir
      Grosvenor Square Feb 21st. 1786.
     
     My Friend Dr Price has kindly permitted me to read his Letter and to inclose mine with it—
     before the Commencement of Hostilities in America a Pamphlet was presented to me at Boston in your Name, which I read with more pleasure than I ever received from any other. it was intituled Considerations on the Measures Carrying on &c— it has been a Constant sceurce of Astonishment to me that a Nation after the Publication of a Pamphlet Containing Views of their Empire so Comprehensive and Clear—and pointing out Consequences so obvious and Certain could support a Ministry in the Prosecution of a War. the Whole History of Which has been but a simple Relation of the Accomplishment of your Prophecies—
     I read the Address to the Landed trading and funded Interests of England which appeard to me to be Demonstration as Clear, as the Considerations but recollecting the little Attention which was given to the latter, I trembled least the former should be equally ineffectual—
     I cannot but observe however that you have in a great measure overlookd the U— states of America and Dr Price in his Letter has not mentioned them— you may Possibly upon further reflection see Reasons to beleive that this Nation is now pursueing as Absurd a system towards America as it was when you wrote your

Considerations and that the Consequences may even be more fatal to your Country— Permit me to suggest to your Consideration whether it would not be wise to begin with the United states and open all the Ports of the British Empire to them in return for their opening theirs to the British! this alone would be such an Extension of the Commerce and Revenue of this Country as is not at Present Comprehended by Administration or opposition and would have greater Influence upon its Political Interest. than perhaps even you Sir are aware of—
     Accept my thanks for the Entertainment you have given me and beleive me to be / with great respect / yours—
    